FILED
                              NOT FOR PUBLICATION                           JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FRANK LIE; TRACE GUNAWAN,                         No. 08-71527

               Petitioners,                       Agency Nos. A077-815-113
                                                              A077-855-356
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Frank Lie and Trace Gunawan, natives and citizens of Indonesia, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Ordonez v.

INS, 345 F.3d 777, 782 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying as untimely petitioners’

motion to reopen because the motion was filed over three years after the BIA’s

order dismissing the underlying appeal. See 8 C.F.R. § 1003.2(c)(2); see also Dela

Cruz v. Mukasey, 532 F.3d 946, 949 (9th Cir. 2008) (per curiam) (“[T]he pendency

of a petition for review of an order of removal does not toll the statutory time limit

for the filing of a motion to reopen with the BIA.”). Additionally, petitioners

failed to present sufficient evidence of changed circumstances in Indonesia to

qualify for the regulatory exception to the time limit for filing motions to reopen.

See 8 C.F.R. § 1003.2(c)(3)(ii); see also He v. Gonzales, 501 F.3d 1128, 1131-32

(9th Cir. 2007) (change in personal circumstances does not establish changed

circumstances in the country of origin excusing untimely motion to reopen).

      We reject petitioners’ contention that the BIA failed to consider the evidence

because they have not overcome the presumption that the BIA reviewed the record.

See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                      08-71527